Case 7:15-cv-09274-NSR-AEK Document 121 Filed 08/23/21 Page 1 of 1




                                                                          08/23/2021




                 In light of the parties' settlement, the motion is denied as moot. The Clerk of
                 the Court is respectfully requested to terminate the motion (ECF No. 118), mail
                 a copy of this endorsement to pro se Plaintiff, and show proof of service on the
                 docket.


                  Dated: August 23, 2021
                         White Plains, NY
